Citation Nr: 0315781	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-08 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition of the veteran's child, M. V., as 
a "helpless child" based on a finding of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




REMAND

The veteran had active duty from February 1945 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO found 
that permanent incapacity for self-support for M. V. had not 
been established.  

In this matter the veteran asserts that his child M. V. is 
entitled to recognition as a helpless child on the basis of 
permanent incapacity for self-support prior to attaining the 
age of eighteen.  

The veteran maintains that his child M. V. was born on 
February [redacted], 1979.  The Board notes, however, that a copy M. 
V. birth certificate has not been associated with the claims 
file.  

The record includes a medical statement from Ausberto 
Alejandro, M.D., dated in August 1996 wherein the doctor 
stated that M. V. had severe damage when she was a child and 
that she presented right spastic hemiparesis since childhood.  
However, Dr. Alejandro's treatment records of the M. V. are 
not of record.  Such documents may be relevant to the 
veteran's claim and should be obtained and associated with 
the claims file.  

In addition, medical records of the Santa Rosa Hospital dated 
in February 1996 reflect that the M. V. was previously 
treated at its facility in 1993 and 1995; those documents are 
not of record.  

VA Form 21-674C dated in February 1997 reflects that the M. 
V. was registered as a student at Rafeal Lopez-Landau High 
School beginning in January 1997 and was scheduled to 
graduate from high school in June 1998.  However, the current 
record does not show whether M. V. has actually graduated 
from high school.  The Board is of the view that the 
educational records of M. V. may be relevant to the issue on 
appeal and should be obtained.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated M. V. for brain damage and 
right spastic hemiparesis since 
childhood.  In addition, the RO should 
attempt to obtain all medical records of 
Dr. Ausberto Alejandro for treatment of 
M. V. for brain damage and right spastic 
hemiparesis since childhood and the 
medical records and studies of the Santa 
Rosa Hospital for any treatment of M. V. 
since 1993.  After securing the necessary 
release(s), the RO should obtain these 
records.

2.  The RO should obtain a true copy of 
the birth certificate of M. V..  

3.  The RO should obtain the educational 
records of M. V., including those from 
the Rafael Lopez Landau High School since 
1997.   

4.  Then, the RO should review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO should 
readjudicate the claim entitlement to 
recognition of the veteran's child, M. 
V., as a "helpless child" based on 
finding of permanent incapacity for self-
support prior to attaining the age of 18 
years.  

If the benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond. Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the claimant is afforded all due 
process of law. The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


